Case 1:17-cr-00101-LEK Document 643 Filed 11/12/19 Page 1 of 2              PageID #: 5503




                                MINUTE ORDER



 CASE NUMBER:             CRIMINAL NO. 17-00101(01) LEK
 CASE NAME:               United States v. Anthony T. Williams


       JUDGE:      Leslie E. Kobayashi

       DATE:       11/12/2019


COURT ACTION: EO: COURT ORDER REGARDING MOTIONS FILED ON
NOVEMBER 12, 2019

        On November 12, 2019, pro se Defendant Anthony T. Williams (“A. Williams”)
filed his: “Motion for Government to Provide Evidence that Anyone Who Has Passed the
Background Check to Visit Private Attorney General Anthony Williams Is a Security
Risk or Concern” (“Visitation Motion”); and “Mandatory Judicial Notice” motion
(“Judicial Notice Motion”). [Dkt. no. 638, 639.] Also on November 12, 2019,
A. Williams’s stand-by counsel, Lars Isaacson, Esq., filed a “Motion for Ex Camera
Status Conference and/or to Withdraw as Counsel” (“Counsel Motion”). [Dkt. no. 640.]

       An in camera hearing on the Counsel Motion will be held on November 19, 2019,
immediately following the 10:30 a.m. status conference. Counsel for Defendant
Anabel Cabebe and counsel for Defendant Barbara Williams will be excused at the
conclusion of the status conference. Counsel for Plaintiff the United States of America
(“the Government”) must remain available for the hearing on the Counsel Motion, but
counsel for the Government will be excused during portions of the hearing related to
matters protected by the attorney-client privilege and/or work product doctrine.

       The Court FINDS the Visitation Motion and the Judicial Notice Motion suitable
for disposition without a hearing, pursuant to Local Rule 7.1(c). Further, the Court
FINDS that it is not necessary for any party to file a response to the Visitation Motion,
and the Visitation Motion is HEREBY TAKEN UNDER ADVISEMENT.

       Pursuant to the deadlines issued at the August 27, 2019 status conference, any
response to the Judicial Notice Motion must be filed by December 6, 2019, and
A. Williams will not be permitted to file a reply. See Minutes, filed 8/27/19 (dkt.
no. 566), at 1. The Judicial Notice Motion will be taken under advisement after the
response deadline.
Case 1:17-cr-00101-LEK Document 643 Filed 11/12/19 Page 2 of 2   PageID #: 5504




      IT IS SO ORDERED.

Submitted by: Theresa Lam, Courtroom Manager
